Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Claim Objections

Claims 1-10 are objected to because of the following informalities:
Referring to claim 1, the claim recites in pertinent part “ and a means for communicating said updated data from said data structure to said frontline supervisor , said administrator users, said project planner users, and said project manager users,”. Please amend to read “said frontline supervisor users”.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use term “means” coupled with functional language without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier. Such claim limitations are: “a means for updating said data in said data structure corresponding to 20progress of completion of said work packages; and a means for communicating said updated data from said data structure to said frontline supervisor,  said administrator users, said project planner users, and said project manager users … and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting” in claim 1. Reviewing the specification Applicant refers to updating data related to progress of completion on page 10 lines 18-26 within the user interface. Therefore for examination purposes this “means for updating said data” is a processor. Referring to “a means for communicating said updated data” applicant discloses on page 19 lines 7-15 that the systems are in digital communication with each other through digital communication channels such as a cloud that is a network connection and other direct digital communication connections can be used alternatively to the cloud. For examination purposes the examiner is a means for communicating said updated data” is a network for facilitating communication. Referring to means to verify crew member attendance at a job safety meeting, applicant discloses on page 56 lines 18-27 that the frontline system allows the verification of attendance by obtaining a signature or pin entered in the user interface.  Applicant discloses on page 21 lines 3-7 that the frontline systems includes a variety of digital equipment devices, such as a laptop, cell phone, or tablet. For examination purposes the examiner is interpreting the frontline system to be a user device capable of performing authentication.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is “a frontline system configured for use by frontline supervisor users in5 the field during actual project construction” in claim 1 and “a frontline system operable on portable digital equipment devices configured for field use by frontline supervisors during project construction” in claim 11. Applicant discloses on page 21 lines 3-7 that the frontline systems includes a variety of digital equipment devices, such as a laptop, cell phone, or tablet. For examination purposes the examiner is interpreting the frontline system to be a user device. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Callaghan et al. (WO 2015157792).

Referring to claim 11,

O’Callaghan, which is directed to real-time monitoring and management of a construction project, discloses:

A construction labor management system, comprising: a central computer system having a data structure configured to organize construction project data into work packages; ((O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing. (O’Callaghan paragraph 13 disclosing the host server includes database storage arranged with a data structure having: a plurality of defined areas relating to physical regions and/or features of the construction project; a plurality of defined activities relating to classes of actions to be performed during the construction project; and a plurality of defined tasks each comprising a selected one of said areas linked with a selected one of said activities; and wherein data obtained from the construction site regarding worker activity, equipment usage and material quantities on the construction site is stored in the database against corresponding said defined tasks.)

a back office system operable on computer workstations in communication with said central computer system; (O’Callaghan Figure 1 and O’Callaghan paragraph 53 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets. The worker and equipment details may be modified as the project progresses.)

 and a frontline system operable on portable digital equipment devices configured for field use by frontline supervisors during project construction, Serial No. 16/101,292 Page 5 of 10 wherein said back office system is operable to create said work packages and release said work packages to a frontline supervisor, wherein said frontline system is operable to view progress of a work package and input additional data into said work package, ((O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing. O’Callaghan paragraph 44 disclosing Tier 4 users generally comprise those users that directly supervise the workers in tier 5, and are generally responsible for capturing and entering data into the system. O’Callaghan paragraph 52 disclosing Then, whilst the project is underway, users (particularly those on site, such as Tier 4 and Tier 5 users) undertake a series of specific steps at regular intervals (e.g. each day) in order to provide updated information to the system as to progress of the project and related parameters and metrics for individual tasks. This then allows all those users with supervisory and oversight responsibilities, from Tier 4 up to Tier 1 , to utilise the Dashboard, Project Summary, Graphs & Charts, and Reports functions to generate and display up-to-date information about progress of the project and its various aspects. O’Callaghan paragraph 53 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 54 Not all users will have access to this function. Engineers and Project Managers will have access to most of the features. CEO level users have greater access. O’Callaghan paragraph 55 the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets. The worker and equipment details may be modified as the project progresses in conjunction with Figures 5 and 6 illustrating the steps and the Project builder screen.)

 and wherein said frontline system further comprises a work package progress interface having a dynamic user interface graphic and a plurality of graphic elements to provide a comparison between actual progress of said work package and planned progress of said work package. (O’Callaghan paragraph 6 disclosing in the level above the engineers project planners are provided to review the actual progress and performance of the project against the planned progress and performance, to ensure that the project is staying within budget limits and to address issues if the reports indicate problems requiring action. O’Callaghan paragraph 48 disclosing however, in general terms Hours is the most important piece of data that is tracked within a construction project in order to measure performance of that project. In this regard, a typical construction project will generally be assessed and have assigned to it a Man-Hour Budget that dictates how much time may be spent on various tasks within the project. In this regard, if an individual task uses more Man-Hours than was originally budgeted at the commencement of the project, this will result in the construction company taking a loss on their profit. O’Callaghan paragraph 49 disclosing the system and method is based upon the ongoing tracking and collection of data relating to Man-Hours as they are worked. The system and method of the present invention will also track and collect information on a variety of other aspects of the overall project, such as: date of work performed; area where work is performed; activity undertaken; name of Tier 4 supervisor; name of Tier 5 worker; and the quantity of work completed during any given period. O’Callaghan paragraph 50  by collecting such information in real time in a simple and convenient form, all tiers of users of the company are able to view progress and productivity, as the project is developing. This will allow groups of users to quickly identify and react to instances where progress is faltering and seek remedies to address this, or make it known to upper management tiers. O’Callaghan paragraph 51 disclosing a screenshot view of a home screen is shown in Figure 4, which presents the user with access to the various functions, which include: a Project Builder / Editor module (24); a Daily / Weekly Update module (26); a Dashboard module (28); a Project Summary module (30); a Graphs & Charts module (32); and a Reports module (34). The Project Builder / Editor module and the Daily / Weekly Update module are primarily for the purpose of users providing input to the system in relation to a project, whilst the other modules provide various means for analysing and presenting up-to-date information about the state and progress of the project and its operations. O’Callaghan paragraph 52 Then, whilst the project is underway, users (particularly those on site, such as Tier 4 and Tier 5 users) undertake a series of specific steps at regular intervals (e.g. each day) in order to provide updated information to the system as to progress of the project and related parameters and metrics for individual tasks. This then allows all those users with supervisory and oversight responsibilities, from Tier 4 up to Tier 1 , to utilise the Dashboard, Project Summary, Graphs & Charts, and Reports functions to generate and display up-to-date information about progress of the project and its various aspects. O’Callaghan paragraph 55 disclosing the primary stages involved in building and editing a project according to an embodiment of the present invention are indicated in the chart 50 shown in Figure 5, which include: entering worker details (52), entering equipment details (54), defining project areas (56), defining project activities (58), linking project areas with project activities (60), and establishing various project budgets (62). O’Callaghan paragraph 102  disclosing the Dashboard Interface screen 230 is provided to present a number of key features to the user. These key features include a basic indication of the progress of the project in tabular and graphical form. In particular, the dashboard interface 230 may include a dashboard summary table 231 containing key information on the project as a whole and spanning a number of previous weeks. In the screenshot example shown in Figure 27 the dashboard summary table contains information about Total Man-Hours Spent, Direct Spent Hours, Earned Hours, colour-coded Production Factors, % complete, % overheads, and average workers per day. 103 The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention. 107 The Project Summary view is a live view of project data collected in relation to the project. The information is shown with respect to areas and activities with column headers including:  Overall Budgets (Man-Hours & Quantities);  Spent Budgets (Man-Hours);  Earned Budgets (Man-Hours & Quantities); % Complete; Production factors which may have colour indicators to indicate the health of a task or a collection of tasks. 110 As part of the Project Summary presentation procedure, once the task has been selected in step 245 the information is typically provided in a tabulated form under a number of headings 246 that the user may select. The user is able to review the relative information in a customised manner, such as, revised budgets, actual budgets, dollar budgets, dollar rates, as well as various other aspects pertaining to the progress/productivity of the task aspect of the overall project. O’Callaghan  paragraph 115 users across a variety of Tiers are able to simply and effectively interrogate the system to ascertain the overall progress of the project, and particularly in respect of those aspects directly relevant to them. Whilst the method in Figure 26 provides each user with access to the overall progress of the project, the system of the present invention is also able to provide more specific information and reports to the user about specific aspects of the project specifically directed to that user. This is described below in relation to the generation of graphs & charts and report. O’Callaghan paragraph 117 disclosing Graphs & Charts can be accessed through the home screen or navigation bar and enables all the users to visually understand how the project is progressing without the need to process numbers or interpolate figures. Graphs & Charts can be created across a variety of different aspects of the project, such as: Budget; ManHour Budget; ManHours Spent -vs-budget; Man-Hours Spent -vs- Budget (as a %); $ Budget; $ Spent -vs – Budget; $ spent -vs - Budget (as a %); Quantity Budget; Quantity completed -vs – Budget; Quantity completed -vs - Budget (as a %); Progress; ManHours spent -vs- Earned; ManHours Spent -vs- Earned (as a %) % Completed; S-Curve; Spent hours – Overall; Spent hours – Area; Spent hours – Discipline; Productivity;.)

Referring to claim 12,

The Examiner finds that the particular manner in which dynamic use interface graphic depicts progress is non- functional descriptive material that does not alter the step of providing progress of a project.  The particular manner in which dynamic user interface graphic depicts progress does not patentably distinguish the claims over the prior art. Different ways of providing progress of a project is performed in the same manner (i.e. based on the determined progress of the projects) regardless of how this progress is illustrated. The structure of the invention does not change as a result of these particulars.

The particular manner in which the dynamic user interface graphic depicts progress is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the dynamic user interface graphic depicts progress that affects the determination of progress of a project. The disclosure regarding these functions is on page 10 lines 4-17. Applicant does not recite or show how the particular type of manner of depicting progress affects the determination of the progress of a project. The function of determining progress of a project is performed in the same manner regardless of the particular manner of depicting progress. As such, the particular manner of depicting progress for a project constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner therefore is interpreting that the dynamic graphic user interface comprises a graphic illustrating the progress of a project. 

O’Callaghan further discloses wherein said dynamic user interface graphic depicts a scene of an item under construction, wherein the scene updates to depict construction progress of the item corresponding to actual project completion. (O’Callaghan paragraph 52 disclosing then, whilst the project is underway, users (particularly those on site, such as Tier 4 and Tier 5 users) undertake a series of specific steps at regular intervals (e.g. each day) in order to provide updated information to the system as to progress of the project and related parameters and metrics for individual tasks. This then allows all those users with supervisory and oversight responsibilities, from Tier 4 up to Tier 1 , to utilise the Dashboard, Project Summary, Graphs & Charts, and Reports functions to generate and display up-to-date information about progress of the project and its various aspects. O’Callaghan paragraph 99 disclosing As alluded to above, the present system has the capacity to process this information in real-time to present graphical analysis and up-to-date reports of progress and productivity to all levels of users. The compiled and processed project information can be presented to users in a variety ways and formats, some of which are described below. It will be appreciated that the user may come from any Tier of the company as shown in Figure 2 and that the information can be used to directly identify progress and responsibility within the overall project. 103 The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention,)

Referring to claim 13,

O’Callaghan further discloses wherein said scene is selectable from a set of available scenes by a frontline supervisor. (O’Callaghan paragraph 117 disclosing Graphs & Charts can be accessed through the home screen or navigation bar and enables all the users to visually understand how the project is progressing without the need to process numbers or interpolate figures. Graphs & Charts can be created across a variety of different aspects of the project. O’Callaghan paragraph 119 disclosing much akin to the project summary, users may drill down through charts and deeply inspect the performance of a project. For example, where a user has a set of pie charts, ring charts, or bar charts, the user may click a segment and be brought deeper into the project . Charts are dynamic and will read live data. Charts may also be read historically by using a date/week selector to inspect how the chart looked in previous weeks and months.)

Referring to claim 14,

O’Callaghan further discloses wherein said plurality of graphic elements comprises a planned progress graphical display configured to display progress planned for a day, an actual progress graphical display configured to display actual progress completed for said day, and a productivity index graphical display configured to display a productivity index.  (O’Callaghan paragraph 103 disclosing The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention. O’Callaghan paragraph 107 disclosing the Project Summary view is a live view of project data collected in relation to the project. The information is shown with respect to areas and activities with column headers including:  Overall Budgets (Man-Hours & Quantities);  Spent Budgets (Man-Hours);  Earned Budgets (Man-Hours & Quantities); % Complete; Production factors which may have colour indicators to indicate the health of a task or a collection of tasks. O’Callaghan paragraph 117 disclosing graphs & Charts can be accessed through the home screen or navigation bar and enables all the users to visually understand how the project is progressing without the need to process numbers or interpolate figures. Graphs & Charts can be created across a variety of different aspects of the project, such as: Budget; ManHour Budget; ManHours Spent -vs-budget; Man-Hours Spent -vs- Budget (as a %); $ Budget; $ Spent -vs – Budget; $ spent -vs - Budget (as a %); Quantity Budget; Quantity completed -vs – Budget; Quantity completed -vs - Budget (as a %); Progress; ManHours spent -vs- Earned; ManHours Spent -vs- Earned (as a %) % Completed; S-Curve; Spent hours – Overall; Spent hours – Area; Spent hours – Discipline; Productivity;. O’Callaghan paragraph 123 disclosing The present system is able to generate reports for each of the user tiers at daily, weekly, monthly intervals, depending upon the requirements of the user. [00124] Reports are generated automatically either on demand or at a set point in a day/week/month. Included , the daily report is worker, equipment, materials, company tag, quantities, task report, cost code production report, prime resource. O’Callaghan paragraph 133 disclosing Task report is summary report showing detailed information for a specific activity combination in the project as a whole or in a defined area. Key  information shown will be: Quantities complete; Actual dollars per unit compared with the assigned budget dollars per unit; PF / Production rate / ViewPro rate switcher; Spent & Earned Hours.)

Referring to claim 15,

O’Callaghan further discloses wherein said actual progress completed for said day is derived from inputs by a frontline supervisor user of said frontline supervisor users.  (O’Callaghan paragraph 44 Tier 4 users generally comprise those users that directly supervise the workers in tier 5, and are generally responsible for capturing and entering data into the system. Such supervisors or overseers generally monitor the hours worked by the Tier 5 workers as well as the tasks they perform and the material consumed by the workers as they perform this task. Tier 4 users are generally responsible for ensuring that the workers of Tier 5 are present and productive on a daily basis. O’Callaghan paragraph 51 disclosing the Project Builder / Editor module and the Daily / Weekly Update module are primarily for the purpose of users providing input to the system in relation to a project. O’Callaghan paragraph 69 disclosing An advantage of the system of the present invention is the ability to easily collect detailed data from the users on a daily and/or weekly basis. Such data is real data from the field or site and is processed by the system as it is received. The collection of data on such a regular basis enables the reporting of real-time progress and gives a degree of ownership of the project to the Supervisors & Workers. Typically, Tier 4 users will enter data on a daily basis whilst Tier 3 users will review the daily entry and enter additional data into the system on a weekly basis.)
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Moss et al. (US 20190012926).

The Examiner finds the particular different users (project planner and project manager) capable of inputting particular information (hazards and hazard mitigations for a work),  the particular information a user interface displays (hazards and hazard mitigation for a work project) and particular information inputted (additional job safety issues that were not planned) is non- functional descriptive material that does not alter the step inputting information or displaying information.  The particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface does not patentably distinguish the claims over the prior art. Different users entering information or displaying information is performed in the same manner regardless of the particular types of particular users entering information or displaying information. The structure of the invention does not change as a result of these particulars.

The particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface that affects inputting information or displaying information. The disclosure regarding these functions is on page 8 lines-25-28, page 6 lines 24-26, page 32 lines 1-8, page 45 lines 1-11, page 52 lines 14-19, page 56 lines 9-14. Applicant does not recite or show how the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface affects the steps of inputting information and displaying information. The functions of inputting information and displaying information are performed in the same manner regardless of the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface that affects inputting information or displaying information. As such, the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface that affects inputting information or displaying information used in searching constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner therefore is interpreting that the back office comprises a user interface engageable by different users for entry of information and that the frontline system comprises a user interface to display information and to input information. 

The examiner additionally notes that “wherein said user interface within said back office system comprises a user interface engageable by the project planner and project manager users for entry of hazards and hazard mitigations for a work project,  Page 5 of 8 wherein said frontline system comprises a user interface to display the hazards and hazard mitigations for the work project and to add additional job safety issues that were not planned” are intended uses of the users interfaces associated with the back office system and frontline system respectively and therefore hold little patentable weight. 

O’Callaghan further discloses:

A construction labor management system, comprising: a frontline system configured for use by frontline supervisor users in5 the field during actual project construction; (O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing.)

 a central computer system in digital communication with said frontline system; (O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing in conjunction with O’Callaghan paragraph 40 disclosing the server typically includes a CPU and memory operably connected to the CPU.)

 a back office system in communication with said frontline system and said central computer system, and divided into setup and configuration and10 project planning; (O’Callaghan Figure 1 and O’Callaghan paragraph 53 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets. The worker and equipment details may be modified as the project progresses.)

a user interface within said back office system configured for use by administrator users, project planner users, and project manager users, and configured to facilitate creation and setup of a work breakdown structure (WBS) in the system that is specific to the administrator users, project planner users, and project manager users; (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraphs 53-54 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Not all users will have access to this function. Engineers and Project Managers will have access to most of the features. CEO level users have greater access. Figure 55 the project editor enable high tier users to edit project structure and input base data such as shown in Figures 5 and 6. O’Callaghan paragraph 63 disclosing that users may define Area, SubArea and SubSubArea and corresponding relationship for organizing project data as shown in Figure 9.) 
	
15 a data structure in said central computer system configured to include data corresponding to a plurality of work packages wherein each said work package is further divided into a the lowest level segmentations in the work breakdown structure; (O’Callaghan paragraph 13 disclosing the host server includes database storage arranged with a data structure having: a plurality of defined areas relating to physical regions and/or features of the construction project; a plurality of defined activities relating to classes of actions to be performed during the construction project; and a plurality of defined tasks each comprising a selected one of said areas linked with a selected one of said activities; and wherein data obtained from the construction site regarding worker activity, equipment usage and material quantities on the construction site is stored in the database against corresponding said defined tasks.)

a means for updating said data in said data structure corresponding to 20progress of completion of said work packages; (O’Callaghan paragraph 14 disclosing in another aspect of the invention there is provided a method of real-time monitoring and management of a construction project comprising: receiving daily data regarding worker activity and equipment usage on a construction site; processing said data upon receipt to generate a continuously updated plurality of reports incorporating said received data; providing access to said reports in accordance with a predetermined level of authority within a construction company. O’Callaghan paragraph 89 disclosing that the quantities logging screen enable users to selects the logged tasks for a day and assign quantities to the selected tasks. Quantities may be logged as actual units or as a percentage complete, the system will calculate the alternative value automatically. O’Callaghan paragraph 187 the computing devices typically include a processor for executing instructions stored in the memory.) 

and a means for communicating said updated data from said data structure to said frontline supervisor, said administrator users, said project planner users, and said project manager users.25 (O’Callaghan Figure 1 and paragraph 39 disclosing that the host server communicates with the distributed computing network via wired or wireless communication channels such that users may access the host server through their computing device to provide and receive information therefrom. O’Callaghan paragraph 97 the system is arranged to automatically communicate to users for example project events such as site safety issues, timesheet completion, or adverse weather warnings. O’Callaghan paragraph 99 the system processes information in real-time to present graphical analysis and up-to date reports of progress and productivity to all levels of users. )

wherein said frontline system comprises a work package progress interface having a dynamic user interface graphic and a plurality of graphic elements configured to provide a comparison between actual progress and planned progress, (O’Callaghan paragraph 6 disclosing in the level above the engineers project planners are provided to review the actual progress and performance of the project against the planned progress and performance, to ensure that the project is staying within budget limits and to address issues if the reports indicate problems requiring action. O’Callaghan paragraph 48 disclosing however, in general terms Hours is the most important piece of data that is tracked within a construction project in order to measure performance of that project. In this regard, a typical construction project will generally be assessed and have assigned to it a Man-Hour Budget that dictates how much time may be spent on various tasks within the project. In this regard, if an individual task uses more Man-Hours than was originally budgeted at the commencement of the project, this will result in the construction company taking a loss on their profit. O’Callaghan paragraph 49 disclosing the system and method is based upon the ongoing tracking and collection of data relating to Man-Hours as they are worked. The system and method of the present invention will also track and collect information on a variety of other aspects of the overall project, such as: date of work performed; area where work is performed; activity undertaken; name of Tier 4 supervisor; name of Tier 5 worker; and the quantity of work completed during any given period. O’Callaghan paragraph 50  by collecting such information in real time in a simple and convenient form, all tiers of users of the company are able to view progress and productivity, as the project is developing. This will allow groups of users to quickly identify and react to instances where progress is faltering and seek remedies to address this, or make it known to upper management tiers. 51 . A screenshot view of a home screen is shown in Figure 4, which presents the user with access to the various functions, which include: a Project Builder / Editor module (24); a Daily / Weekly Update module (26); a Dashboard module (28); a Project Summary module (30); a Graphs & Charts module (32); and a Reports module (34). The Project Builder / Editor module and the Daily / Weekly Update module are primarily for the purpose of users providing input to the system in relation to a project, whilst the other modules provide various means for analysing and presenting up-to-date information about the state and progress of the project and its operations. 
O’Callaghan paragraph 52 disclosing then, whilst the project is underway, users (particularly those on site, such as Tier 4 and Tier 5 users) undertake a series of specific steps at regular intervals (e.g. each day) in order to provide updated information to the system as to progress of the project and related parameters and metrics for individual tasks. This then allows all those users with supervisory and oversight responsibilities, from Tier 4 up to Tier 1 , to utilise the Dashboard, Project Summary, Graphs & Charts, and Reports functions to generate and display up-to-date information about progress of the project and its various aspects.
O’Callaghan paragraph 55 disclosing the primary stages involved in building and editing a project according to an embodiment of the present invention are indicated in the chart 50 shown in Figure 5, which include: entering worker details (52), entering equipment details (54), defining project areas (56), defining project activities (58), linking project areas with project activities (60), and establishing various project budgets (62). O’Callaghan paragraph 102 disclosing The Dashboard Interface screen 230 is provided to present a number of key features to the user. These key features include a basic indication of the progress of the project in tabular and graphical form. In particular, the dashboard interface 230 may include a dashboard summary table 231 containing key information on the project as a whole and spanning a number of previous weeks. In the screenshot example shown in Figure 27 the dashboard summary table contains information about Total Man-Hours Spent, Direct Spent Hours, Earned Hours, colour-coded Production Factors, % complete, % overheads, and average workers per day. O’Callaghan paragraph 103 disclosing The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention. O’Callaghan paragraph 107 disclosing the Project Summary view is a live view of project data collected in relation to the project. The information is shown with respect to areas and activities with column headers including:  Overall Budgets (Man-Hours & Quantities);  Spent Budgets (Man-Hours);  Earned Budgets (Man-Hours & Quantities); % Complete; Production factors which may have colour indicators to indicate the health of a task or a collection of tasks. 110 As part of the Project Summary presentation procedure, once the task has been selected in step 245 the information is typically provided in a tabulated form under a number of headings 246 that the user may select. The user is able to review the relative information in a customised manner, such as, revised budgets, actual budgets, dollar budgets, dollar rates, as well as various other aspects pertaining to the progress/productivity of the task aspect of the overall project. 115 users across a variety of Tiers are able to simply and effectively interrogate the system to ascertain the overall progress of the project, and particularly in respect of those aspects directly relevant to them. Whilst the method in Figure 26 provides each user with access to the overall progress of the project, the system of the present invention is also able to provide more specific information and reports to the user about specific aspects of the project specifically directed to that user. This is described below in relation to the generation of graphs & charts and report. 117  Graphs & Charts can be accessed through the home screen or navigation bar and enables all the users to visually understand how the project is progressing without the need to process numbers or interpolate figures. Graphs & Charts can be created across a variety of different aspects of the project, such as: Budget; ManHour Budget; ManHours Spent -vs-budget; Man-Hours Spent -vs- Budget (as a %); $ Budget; $ Spent -vs – Budget; $ spent -vs - Budget (as a %); Quantity Budget; Quantity completed -vs – Budget; Quantity completed -vs - Budget (as a %); Progress; ManHours spent -vs- Earned; ManHours Spent -vs- Earned (as a %) % Completed; S-Curve; Spent hours – Overall; Spent hours – Area; Spent hours – Discipline; Productivity;.)

and, wherein said user interface within said back office system comprises a user interface engageable by the project planner and project manager users for entry of hazards and hazard mitigations for a work project, (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraph 53 disclosing the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 disclosing the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets.)

Serial No. 16/101,292 Page 5 of 8wherein said frontline system comprises a user interface to display the hazards and hazard mitigations for the work project and to add additional job safety issues that were not planned, (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraph 53 disclosing the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 disclosing the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets). O’Callaghan paragraph 90 disclosing following completion of the daily logging procedure the user is returned to the Daily Entry Lobby (step 124). Alternatively the user may be returned to a comments screen where they may be able to make comments on issues that may have arisen on site and/or to capture and record the weather conditions, which is described further below.)

O’Callaghan does not explicitly discloses and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting 

However Moss, which is directed to a user interface for enhanced safety and training compliance teaches, and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting. (Moss paragraph 51 teaching the interface module 205 may verify the identity of the attendee in conjunction with location module 210 in association with determining whether the location of the mobile device of the attendee matches the location of the in-person event. As stated, in some cases, the attendee may be authenticated based at least in part on verifying user credentials. Additionally or alternatively, the attendee may be authenticated based at least in part on interface module 205 verifying at least one of a written signature of the attendee, a fingerprint of the attendee, a voice signature of the attendee, and a facial signature of the attendee, some other biometric identifier, or any combination thereof.  As another example, the user interface associated with the event system may record the attendee writing his/her signature on a screen of the associated mobile device and interface module 205 may compare the captured signature with a saved written signature of the attendee to verify the signatures match. In some cases, interface module 205 may verify the fingerprint signature of the attendee in conjunction with a fingerprint scanner on the mobile device.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in O’Callaghan and Moss as Moss further develops on the verification of a user’s attendance at an event, such as a safety and training meeting. 

Therefore one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss to incorporate and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting the motivation of facilitating the recording of attendance at a meeting (Moss paragraph 24) through using one of several authentication techniques associated with a smartphone. (Moss paragraph 51)

Referring to claim 2,

The Examiner finds that the particular manner in which dynamic use interface graphic depicts progress is non- functional descriptive material that does not alter the step of providing progress of a project.  The particular manner in which dynamic user interface graphic depicts progress does not patentably distinguish the claims over the prior art. Different ways of providing progress of a project is performed in the same manner (i.e. based on the determined progress of the projects) regardless of how this progress is illustrated. The structure of the invention does not change as a result of these particulars.

The particular manner in which the dynamic user interface graphic depicts progress is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the dynamic user interface graphic depicts progress that affects the determination of progress of a project. The disclosure regarding these functions is on page 10 lines 4-17. Applicant does not recite or show how the particular type of manner of depicting progress affects the determination of the progress of a project. The function of determining progress of a project is performed in the same manner regardless of the particular manner of depicting progress. As such, the particular manner of depicting progress for a project constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner therefore is interpreting that the dynamic graphic user interface comprises a graphic illustrating the progress of a project. 

O’Callaghan further discloses wherein said dynamic user interface graphic depicts a scene of an item under construction, wherein the scene updates to depict construction progress of the item corresponding to actual project completion. (O’Callaghan paragraph 52 disclosing then, whilst the project is underway, users (particularly those on site, such as Tier 4 and Tier 5 users) undertake a series of specific steps at regular intervals (e.g. each day) in order to provide updated information to the system as to progress of the project and related parameters and metrics for individual tasks. This then allows all those users with supervisory and oversight responsibilities, from Tier 4 up to Tier 1 , to utilise the Dashboard, Project Summary, Graphs & Charts, and Reports functions to generate and display up-to-date information about progress of the project and its various aspects. O’Callaghan paragraph 99 disclosing As alluded to above, the present system has the capacity to process this information in real-time to present graphical analysis and up-to-date reports of progress and productivity to all levels of users. The compiled and processed project information can be presented to users in a variety ways and formats, some of which are described below. It will be appreciated that the user may come from any Tier of the company as shown in Figure 2 and that the information can be used to directly identify progress and responsibility within the overall project. 103 The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention,)

Referring to claim 3,

O’Callaghan further discloses wherein said plurality of graphic elements comprises a planned progress graphical display configured to display progress planned for a day, an actual progress graphical display configured to display actual progress completed for said day, and a productivity index graphical display configured to display a productivity index.  (O’Callaghan paragraph 103 disclosing The dashboard interface 230 also displays information in the form of pie charts 232 and line charts 233 to show more key data considered relevant to the entire project. The user may print these charts, for example, to discuss with the workers directly in his supervision or with the user's direct manager. The user can then generate a real-time report of the progress and/or productivity of the team the user is responsible for to assess issues that may need attention. O’Callaghan paragraph 107 disclosing the Project Summary view is a live view of project data collected in relation to the project. The information is shown with respect to areas and activities with column headers including:  Overall Budgets (Man-Hours & Quantities);  Spent Budgets (Man-Hours);  Earned Budgets (Man-Hours & Quantities); % Complete; Production factors which may have colour indicators to indicate the health of a task or a collection of tasks. O’Callaghan paragraph 117 disclosing graphs & Charts can be accessed through the home screen or navigation bar and enables all the users to visually understand how the project is progressing without the need to process numbers or interpolate figures. Graphs & Charts can be created across a variety of different aspects of the project, such as: Budget; ManHour Budget; ManHours Spent -vs-budget; Man-Hours Spent -vs- Budget (as a %); $ Budget; $ Spent -vs – Budget; $ spent -vs - Budget (as a %); Quantity Budget; Quantity completed -vs – Budget; Quantity completed -vs - Budget (as a %); Progress; ManHours spent -vs- Earned; ManHours Spent -vs- Earned (as a %) % Completed; S-Curve; Spent hours – Overall; Spent hours – Area; Spent hours – Discipline; Productivity;. O’Callaghan paragraph 123 disclosing The present system is able to generate reports for each of the user tiers at daily, weekly, monthly intervals, depending upon the requirements of the user. [00124] Reports are generated automatically either on demand or at a set point in a day/week/month. Included , the daily report is worker, equipment, materials, company tag, quantities, task report, cost code production report, prime resource. O’Callaghan paragraph 133 disclosing Task report is summary report showing detailed information for a specific activity combination in the project as a whole or in a defined area. Key  information shown will be: Quantities complete; Actual dollars per unit compared with the assigned budget dollars per unit; PF / Production rate / ViewPro rate switcher; Spent & Earned Hours.)

Referring to claim 4,

O’Callaghan further discloses wherein said actual progress completed for said day is derived from inputs by a frontline supervisor user of said frontline supervisor users.  (O’Callaghan paragraph 44 Tier 4 users generally comprise those users that directly supervise the workers in tier 5, and are generally responsible for capturing and entering data into the system. Such supervisors or overseers generally monitor the hours worked by the Tier 5 workers as well as the tasks they perform and the material consumed by the workers as they perform this task. Tier 4 users are generally responsible for ensuring that the workers of Tier 5 are present and productive on a daily basis. O’Callaghan paragraph 51 disclosing the Project Builder / Editor module and the Daily / Weekly Update module are primarily for the purpose of users providing input to the system in relation to a project. O’Callaghan paragraph 69 disclosing An advantage of the system of the present invention is the ability to easily collect detailed data from the users on a daily and/or weekly basis. Such data is real data from the field or site and is processed by the system as it is received. The collection of data on such a regular basis enables the reporting of real-time progress and gives a degree of ownership of the project to the Supervisors & Workers. Typically, Tier 4 users will enter data on a daily basis whilst Tier 3 users will review the daily entry and enter additional data into the system on a weekly basis.)

Referring to claim 5,

O’Callaghan further discloses wherein said productivity index comprises a quotient of earned hours and crew hours for a shift.  (O’Callaghan paragraph 35 disclosing "Production Factors" are a quotient of dividing Spent Man-Hours by Earned Man-Hours and are frequently abbreviated by 'PF'. This is a key metric used in the system with many considerations being based on Production Factors and whether or not the Production Factor for a task or collection of tasks is less than or greater than 1.0.)

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Moss et al. (US 20190012926) and Buzz (US 20130218780).

Referring to claim 6,

O’Callaghan in view of Moss does not explicitly disclose wherein said userSerial No. 16/101,292 Page 4 of 10 interface within said back office system comprises a back office dashboard configured to display labor efficiency indexes computed for each work package of said plurality of work packages.

However Buzz, which is directed to digitally monitoring construction project progress teaches, wherein said userSerial No. 16/101,292 Page 4 of 10 interface within said back office system comprises a back office dashboard configured to display labor efficiency indexes computed for each work package of said plurality of work packages.  (Buzz paragraph 6 teaching once the construction project begins, the method allows a user to enter real time information about progress of work for each labor activity and the amount of labor and materials used at that point to achieve that progress. The program then compares the projected labor budget for each labor activity with actual work-in-place labor expended on a labor activity. Buzz paragraph 22 teaching one of the most important factors in successfully managing a construction project is to ensure that the project is proceeding on or under budget. However, determining whether or not a project is on budget is not easy. That determination is particularly difficult because production rates for a labor activity differ based on location, size, height and other variables of the condition assembly. The same labor activity may take much longer to accomplish on certain parts of the project than others. For example, installing 100 square feet of a ceiling grid at a 10 foot ceiling height is typically faster than installing the same 100 square feet of ceiling grid at a 30 foot ceiling height. Thus, if the project has a total 200 square feet of ceiling grid to install, half of which is at a 10 foot height and the other half at a 30 foot height, the estimate would generally allow a smaller number of labor hours for the low ceiling height than for the high ceiling height. For example, the estimate may allow 8 hours of labor for the 10 foot ceiling and 24 hours for the 30 foot ceiling. A carpenter working on the ceiling may use 8 hours to install the 100 square foot low ceiling and report to the manager that he has completed 50% of his job, as he has finished 100 of the 200 square feet. The carpenter's rate and labor cost code for the activity is probably the same for both the high and low ceilings. Thus reporting only that he has finished installing 100 square feet of the 200 square feet will provide the wrong impression that 50% of the ceiling job was completed in 8 hours, which would be considerably under budget. However, from a budgetary stand point, the ceiling job is not 50% complete but rather 25% complete, because although half of the physical space is finished, that half only represents 8 hours of the total 32 hours of labor estimated for this job. Thus, tracking the materials used and the type of labor activity performed, alone, does not provide an accurate estimate of whether or not the project is on budget. Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. Buzz paragraph 30 teaching in addition to calculating the percentage of progress for each labor cost code, the DPC feature also enables the users to determine whether each portion of the project is on budget. This is done by entering the number of hours of labor and/or the amounts of material used to achieve the selected percentage of completion for each labor cost code. Buzz paragraph 33 teaching once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, FIG. 3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. FIG. 4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time.)

One of ordinary skill in the art would have been motivated to combine the inventions disclosed in O’Callaghan and Buzz as they are directed to the same field of endeavor of construction management.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss and Buzz to incorporate wherein said userSerial No. 16/101,292 Page 4 of 10 interface within said back office system comprises a back office dashboard configured to display labor efficiency indexes computed for each work package of said plurality of work packages with the motivation of informing users whether an aspect of a project is under budget or over budget. (Buzz paragraph 33) 

Referring to claim 7,

Buzz further teaches, wherein each labor efficiency index of said labor efficiency indexes for each work package comprises the product of a work package productivity index and a work package composite rate index.  (Buzz paragraph 6 teaching once the construction project begins, the method allows a user to enter real time information about progress of work for each labor activity and the amount of labor and materials used at that point to achieve that progress. The program then compares the projected labor budget for each labor activity with actual work-in-place labor expended on a labor activity. Buzz paragraph 22 teaching one of the most important factors in successfully managing a construction project is to ensure that the project is proceeding on or under budget. However, determining whether or not a project is on budget is not easy. That determination is particularly difficult because production rates for a labor activity differ based on location, size, height and other variables of the condition assembly. The same labor activity may take much longer to accomplish on certain parts of the project than others. For example, installing 100 square feet of a ceiling grid at a 10 foot ceiling height is typically faster than installing the same 100 square feet of ceiling grid at a 30 foot ceiling height. Thus, if the project has a total 200 square feet of ceiling grid to install, half of which is at a 10 foot height and the other half at a 30 foot height, the estimate would generally allow a smaller number of labor hours for the low ceiling height than for the high ceiling height. For example, the estimate may allow 8 hours of labor for the 10 foot ceiling and 24 hours for the 30 foot ceiling. A carpenter working on the ceiling may use 8 hours to install the 100 square foot low ceiling and report to the manager that he has completed 50% of his job, as he has finished 100 of the 200 square feet. The carpenter's rate and labor cost code for the activity is probably the same for both the high and low ceilings. Thus reporting only that he has finished installing 100 square feet of the 200 square feet will provide the wrong impression that 50% of the ceiling job was completed in 8 hours, which would be considerably under budget. However, from a budgetary stand point, the ceiling job is not 50% complete but rather 25% complete, because although half of the physical space is finished, that half only represents 8 hours of the total 32 hours of labor estimated for this job. Thus, tracking the materials used and the type of labor activity performed, alone, does not provide an accurate estimate of whether or not the project is on budget. Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. 30 In addition to calculating the percentage of progress for each labor cost code, the DPC feature also enables the users to determine whether each portion of the project is on budget. This is done by entering the number of hours of labor and/or the amounts of material used to achieve the selected percentage of completion for each labor cost code. Buzz paragraph 33 teaching once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, FIG. 3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. FIG. 4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time. Buzz paragraph 42 teaching Section 644 of table 630 shows Production rates. The first column represents the estimated production per hour rate for each cost code. The second column shows actual production per hour based on the information entered and calculated and the last column represents the variance between the actual and estimated production per hour rates.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss and Buzz to incorporate wherein each labor efficiency index of said labor efficiency indexes for each work package comprises the product of a work package productivity index and a work package composite rate index with the motivation of incorporating relevant information such as the productivity and labor cost associated with a particular task to determine whether the particular task of the project is under budget or over budget. (Buzz paragraphs 30 and 33) 

Referring to claim 8,

Buzz further teaches wherein the back office dashboard is further configured to display a Trestles Labor Management Index (TLMI).  (Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. The percentage of progress is the percentage of completion of the selected labor cost for the entire project, as opposed to the percentage of completion which is the percentage of completion of a cost code on a selected area. The percentage of progress is a weighted number calculated by taking into account the percentage of completion of the labor cost code on the selected area and the size of the selected area as compared to the total size of the area for which the selected labor cost code is required. Buzz paragraph 44 teaching a row 650 of table 630 shows the information for the entire construction project. Thus, row 650 at a glance illustrates the percentage of progress of the entire project, actual and estimated labor hours for the entire project and the variance between them, the projected number of labor hours needed to complete the entire project based on currently available information and the estimated and actual production rates for the entire project. The row 650 enables a construction manager to quickly assess the overall status of the project and whether or not it is on budget.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss and Buzz to incorporate wherein the back office dashboard is further configured to display a Trestles Labor Management Index (TLMI) with the motivation of informing end users whether or not a project is on budget. (Buzz paragraph 44)

Referring to claim 9,

Buzz further teaches wherein the TLMI is computed using said labor efficiency indexes. (Buzz paragraph 23 teaching an accurate estimate of whether or not the project is on budget is made in the preferred embodiment of the present invention, by treating labor activities separately if they have a different projected labor production rate. Thus, if the same labor activity, e.g. installing ceiling tiles, is being performed for the same condition assembly, but the labor activity has two different projected production rates, such as the two rates for the 100 foot and 30 foot ceilings example above, the program treats the labor activity as two cost codes with separate projected rates. Accordingly, an accurate and real time tracking of the project's progress and budget is achieved. Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. The percentage of progress is the percentage of completion of the selected labor cost for the entire project, as opposed to the percentage of completion which is the percentage of completion of a cost code on a selected area. The percentage of progress is a weighted number calculated by taking into account the percentage of completion of the labor cost code on the selected area and the size of the selected area as compared to the total size of the area for which the selected labor cost code is required. Buzz paragraph 44 A row 650 of table 630 shows the information for the entire construction project. Thus, row 650 at a glance illustrates the percentage of progress of the entire project, actual and estimated labor hours for the entire project and the variance between them, the projected number of labor hours needed to complete the entire project based on currently available information and the estimated and actual production rates for the entire project. The row 650 enables a construction manager to quickly assess the overall status of the project and whether or not it is on budget.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss and Buzz to incorporate wherein the TLMI is computed using said labor efficiency indexes with the motivation of informing users of whether a project is on budget on not by incorporating information regarding the completion of individual tasks on the project. (Buzz paragraphs 38 and 44)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Moss et al. (US 20190012926) and Markowitz et al. (US 20080294505).

Referring to claim 10,

O’Callaghan in view of Moss does not disclose wherein said frontline system further comprises a reporting interface having a client critique page configured to enable a customer representative to provide feedback on frontline supervisor and crew performance.

However Markowitz which is directed to task assessment management, teaches 
wherein said frontline system further comprises a reporting interface having a client critique page configured to enable a customer representative to provide feedback on frontline supervisor and crew performance. (Markowitz paragraph 55 disclosing FIG. 8 is a screen capture of an exemplary customer comment screen 800 in accordance with an embodiment of the present disclosure. The comment includes a rating 802, which may comprise a numerical or coded rating indicating the customer assessment of performance of the respective task to the criteria as supported by the comment. A comment narrative 804 may be included that explains in greater detail the reasoning for comment rating 802. A disposition button 806 associated with each comment links to a comment disposition page (not shown in FIG. 8), where dispositions to customer comments are received, assigned, tracked, discharged.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in O’Callaghan and Markowitz as Markowitz further develops on parties that may provide information in project management environment. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss and Markowitz to incorporate wherein said frontline system further comprises a reporting interface having a client critique page configured to enable a customer representative to provide feedback on frontline supervisor and crew performance with the motivation of allowing customers to provide detailed feedback on contractor performance. (Markowitz paragraphs 3-5 and 55)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Buzz (US 20130218780).

Referring to claim 17,

Buzz further teaches wherein said back office system comprises a back office dashboard configured to display labor efficiency indexes computed for each work package of said work packages.  (Buzz paragraph 6 teaching once the construction project begins, the method allows a user to enter real time information about progress of work for each labor activity and the amount of labor and materials used at that point to achieve that progress. The program then compares the projected labor budget for each labor activity with actual work-in-place labor expended on a labor activity. Buzz paragraph 22 teaching one of the most important factors in successfully managing a construction project is to ensure that the project is proceeding on or under budget. However, determining whether or not a project is on budget is not easy. That determination is particularly difficult because production rates for a labor activity differ based on location, size, height and other variables of the condition assembly. The same labor activity may take much longer to accomplish on certain parts of the project than others. For example, installing 100 square feet of a ceiling grid at a 10 foot ceiling height is typically faster than installing the same 100 square feet of ceiling grid at a 30 foot ceiling height. Thus, if the project has a total 200 square feet of ceiling grid to install, half of which is at a 10 foot height and the other half at a 30 foot height, the estimate would generally allow a smaller number of labor hours for the low ceiling height than for the high ceiling height. For example, the estimate may allow 8 hours of labor for the 10 foot ceiling and 24 hours for the 30 foot ceiling. A carpenter working on the ceiling may use 8 hours to install the 100 square foot low ceiling and report to the manager that he has completed 50% of his job, as he has finished 100 of the 200 square feet. The carpenter's rate and labor cost code for the activity is probably the same for both the high and low ceilings. Thus reporting only that he has finished installing 100 square feet of the 200 square feet will provide the wrong impression that 50% of the ceiling job was completed in 8 hours, which would be considerably under budget. However, from a budgetary stand point, the ceiling job is not 50% complete but rather 25% complete, because although half of the physical space is finished, that half only represents 8 hours of the total 32 hours of labor estimated for this job. Thus, tracking the materials used and the type of labor activity performed, alone, does not provide an accurate estimate of whether or not the project is on budget. Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. Buzz paragraph 30 teaching in addition to calculating the percentage of progress for each labor cost code, the DPC feature also enables the users to determine whether each portion of the project is on budget. This is done by entering the number of hours of labor and/or the amounts of material used to achieve the selected percentage of completion for each labor cost code. Buzz paragraph 33 teaching once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, FIG. 3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. FIG. 4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Buzz to incorporate wherein said back office system comprises a back office dashboard configured to display labor efficiency indexes computed for each work package of said work packages with the motivation of informing users whether an aspect of a project is under budget or over budget. (Buzz paragraph 33) 

Referring to claim 18,

Buzz further teaches wherein each labor efficiency index of said labor efficiency indexes for each work package comprises the product of a work package productivity index and a work package composite rate index.  (Buzz paragraph 6 teaching once the construction project begins, the method allows a user to enter real time information about progress of work for each labor activity and the amount of labor and materials used at that point to achieve that progress. The program then compares the projected labor budget for each labor activity with actual work-in-place labor expended on a labor activity. Buzz paragraph 22 teaching one of the most important factors in successfully managing a construction project is to ensure that the project is proceeding on or under budget. However, determining whether or not a project is on budget is not easy. That determination is particularly difficult because production rates for a labor activity differ based on location, size, height and other variables of the condition assembly. The same labor activity may take much longer to accomplish on certain parts of the project than others. For example, installing 100 square feet of a ceiling grid at a 10 foot ceiling height is typically faster than installing the same 100 square feet of ceiling grid at a 30 foot ceiling height. Thus, if the project has a total 200 square feet of ceiling grid to install, half of which is at a 10 foot height and the other half at a 30 foot height, the estimate would generally allow a smaller number of labor hours for the low ceiling height than for the high ceiling height. For example, the estimate may allow 8 hours of labor for the 10 foot ceiling and 24 hours for the 30 foot ceiling. A carpenter working on the ceiling may use 8 hours to install the 100 square foot low ceiling and report to the manager that he has completed 50% of his job, as he has finished 100 of the 200 square feet. The carpenter's rate and labor cost code for the activity is probably the same for both the high and low ceilings. Thus reporting only that he has finished installing 100 square feet of the 200 square feet will provide the wrong impression that 50% of the ceiling job was completed in 8 hours, which would be considerably under budget. However, from a budgetary stand point, the ceiling job is not 50% complete but rather 25% complete, because although half of the physical space is finished, that half only represents 8 hours of the total 32 hours of labor estimated for this job. Thus, tracking the materials used and the type of labor activity performed, alone, does not provide an accurate estimate of whether or not the project is on budget. Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. 30 In addition to calculating the percentage of progress for each labor cost code, the DPC feature also enables the users to determine whether each portion of the project is on budget. This is done by entering the number of hours of labor and/or the amounts of material used to achieve the selected percentage of completion for each labor cost code. Buzz paragraph 33 teaching once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, FIG. 3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. FIG. 4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time. Buzz paragraph 42 teaching Section 644 of table 630 shows Production rates. The first column represents the estimated production per hour rate for each cost code. The second column shows actual production per hour based on the information entered and calculated and the last column represents the variance between the actual and estimated production per hour rates.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Buzz to incorporate wherein each labor efficiency index of said labor efficiency indexes for each work package comprises the product of a work package productivity index and a work package composite rate index with the motivation of incorporating relevant information such as the productivity and labor cost associated with a particular task to determine whether the particular task of the project is under budget or over budget. (Buzz paragraphs 30 and 33) 

Referring to claim 19,

Buzz further teaches wherein the back office dashboard is further configured to display a Trestles Labor Management Index (TLMI) computed using said labor efficiency indexes. (Buzz paragraph 26 teaching the percentage selected represents what percentage of the total labor activity (associated with the selected labor cost code) needed for the highlighted area was completed. For example, in FIG. 4A, selecting 50% on the ruler 410 indicates that 50% of the total LAYOUT (LF) labor cost code needed for the highlighted area was performed. This percentage is referred to as the percentage of completion. The percentage of completion is the percentage of completion of the labor activity for the selected labor cost code on a selected area. Once the percentage of completion is entered for a labor cost code, the program uses that percentage in an algorithm to calculate a percentage of progress for that labor cost code. The percentage of progress is the percentage of completion of the selected labor cost for the entire project, as opposed to the percentage of completion which is the percentage of completion of a cost code on a selected area. The percentage of progress is a weighted number calculated by taking into account the percentage of completion of the labor cost code on the selected area and the size of the selected area as compared to the total size of the area for which the selected labor cost code is required. Buzz paragraph 44 teaching a row 650 of table 630 shows the information for the entire construction project. Thus, row 650 at a glance illustrates the percentage of progress of the entire project, actual and estimated labor hours for the entire project and the variance between them, the projected number of labor hours needed to complete the entire project based on currently available information and the estimated and actual production rates for the entire project. The row 650 enables a construction manager to quickly assess the overall status of the project and whether or not it is on budget.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Buzz to incorporate wherein the back office dashboard is further configured to display a Trestles Labor Management Index (TLMI) with the motivation of informing end users whether or not a project is on budget. (Buzz paragraph 44)

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Markowitz et al. (US 20080294505).

Referring to claim 20,

Markowitz further teaches wherein said frontline system further comprises a reporting interface having a client critique page configured to enable a customer representative to provide feedback on frontline supervisor and crew performance. (Markowitz paragraph 55 disclosing FIG. 8 is a screen capture of an exemplary customer comment screen 800 in accordance with an embodiment of the present disclosure. The comment includes a rating 802, which may comprise a numerical or coded rating indicating the customer assessment of performance of the respective task to the criteria as supported by the comment. A comment narrative 804 may be included that explains in greater detail the reasoning for comment rating 802. A disposition button 806 associated with each comment links to a comment disposition page (not shown in FIG. 8), where dispositions to customer comments are received, assigned, tracked, discharged.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Markowitz to incorporate wherein said frontline system further comprises a reporting interface having a client critique page configured to enable a customer representative to provide feedback on frontline supervisor and crew performance with the motivation of allowing customers to provide detailed feedback on contractor performance. (Markowitz paragraphs 3-5 and 55)

Response to Arguments
Applicant’s arguments filed September 13, 2021 have been fully considered.
In response to Applicant’s amendments and arguments regarding the art rejections on pages 7-8, Applicant’s arguments are directed to that the cited art fails to provide for the amended subject matter. This argument is rendered moot in view of the newly cited portions of O’Callaghan in addition to the newly cited prior art of Buzz and Markowitz. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thompson et al. (US 20120130907) – directed to a project management system for creating and tracking projects. 

Song (US 20060044307) – directed to visually representing project metric on 3-d project models. 

Norton et al. (US 20170068933) – directed to project systems and methods, and more specifically to systems and methods for planning, executing, and evaluating labor, equipment and progress of installed quantities on various work projects, such as construction projects, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689